Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 May 1823
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                        
                            Paris
                            May 15h 1823
                        
                    In my letter By mr Gallatin I announce to you, my dear friend, two Books of  which I now inclose. my affection for the author makes me wish to know your opinion of the only book from An English pen that is in favor of American Institutions and American character. Your old affectionate friend
                        Lafayette
                    